Citation Nr: 1426844	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-25 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran was a member of the Army National Guard with periods of active duty service from March 1975 to July 1975 and May 1983 to September 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a bilateral knee condition.  

The Board notes that the RO addressed the evaluation for Veteran's right and left knee disabilities as bilateral knee arthritis.  However, to better reflect the differing medical histories of the joints, the Board has recharacterized the claim to address service connection for each knee on a separate basis, as reflected on the title page.

In July 2011, VA received a new VA Form 21-22, appointing Disabled American Veterans as his representative in place of The American Legion.  The Board first notes that this request was received more than 90 days after the Veteran's appeal was certified to the Board in July 2010.  In such instances, the Board does not accept a request for a change in representation unless the appellant can demonstrate on motion that there was good cause for the delay in requesting a change in representation.  38 CFR 20.1304(b)(1).  Where good cause has not been shown, the Board must refer the appellant's request for change in representation to the agency of original jurisdiction upon completion of the Board's action on the pending appeal without action by the Board concerning the request.  As the Veteran has not demonstrated on motion that good cause for the requested change in representation has been shown in this case, the Board continues to recognize The American Legion as the Veteran's representative, and refers the matter to the AOJ for appropriate action. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a right knee disability and a left knee disability.  The Veteran contends that he injured his right knee while on active duty service in 1975 and that it has deteriorated since then.  He also contends that his left knee disability is due to having to take more of the weight bearing to compensate for his right knee disability.

A VA examination was conducted in May 2009.  The examiner diagnosed the Veteran with right knee degenerative joint disease, and opined that it is less likely than not that his right knee condition was causally related to his injury in service.  The rationale provided was that there was only one entry in the service treatment records of a right knee injury, and that it was not chronic in service or after service.  The left knee was never examined.  

The Board finds that this opinion is inadequate.  The examiner's negative nexus opinion failed to consider the Veteran's lay statements of continuous symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that a medical opinion is inadequate where the examiner fails to consider whether the Veteran's lay statements presented sufficient evidence of the etiology of the claimed disorder).  Therefore, a remand is necessary for a new VA examination with a medical opinion considering all of the evidence, including the Veteran's lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the left knee, post-service VA treatment records show that the Veteran was diagnosed as having arthritis in the left knee.  As stated above, the Veteran contends that his left knee disability is due to his right knee disability.  A remand is required as this issue is inextricably intertwined with the issue of entitlement to service connection for a right knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Here, the issue of entitlement to service connection for a right disability could impact this issue as the Veteran asserts his left knee disability is due to, or aggravated by, his right knee disability.  

Also, VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran has never been afforded an examination of his left knee.  If the Veteran's right knee disability is service-connected on remand, an examination of the left knee is required as there will not be sufficient competent medical evidence to decide the claim.  

Finally, as the record indicates that the Veteran has been receiving regular treatment for his knee disabilities from the VAMC in Fayetteville, North Carolina.  The most recent VA treatment records contained in the claims file date back to May 2013.  Based on the Veteran's ongoing treatment, updated VA treatment records, from May 2013 to present, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records from the VA Medical Center in Fayetteville, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of May 2013 to the present.

2.  Schedule the Veteran for VA Joints examination to determine the nature and etiology of his right knee disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner is asked to offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current right knee disability is related to the Veteran's active duty military service.

The examiner must consider the Veteran's lay statements regarding his knee injuries and continuity of symptoms since service.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

3.  After the development requested above has been completed, and if service connection is warranted for the Veteran's right knee disability, a VA examination should be scheduled to determine the nature and etiology of the Veteran's left knee disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The VA examiner should opine whether it at least as likely as not (50 percent or greater probability) that any current left knee disability is due to or permanently aggravated by the Veteran's right knee disability. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

4.  After all the foregoing development is completed, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



